Exhibit 3.2 STATE OF DELAWARE CERTIFICATE OF MERGER OF FOREIGN CORPORATION INTO A DOMESTIC CORPORATION Pursuant to Title 8, Section 252 of the Delaware General Corporation Law, the undersigned corporation executed the following Certificate of Merger: FIRST: The name of the surviving corporation is Staffing 360 Solutions, Inc., a Delaware corporation, and the name of the corporation being merged into this surviving corporation is Staffing 360 Solutions, Inc., a Nevada corporation. SECOND: The Agreement and Plan of Merger has been approved, adopted, certified, executed and acknowledged by each of the constituent corporations pursuant to Title 8 Section 252 of the General Corporation Law of the State of Delaware. THIRD: The name of the surviving corporation is Staffing 360 Solutions, Inc., a Delaware corporation. FOURTH: The Certificate of Incorporation of the surviving corporation as in effect at the effective time of the merger shall be its Amended and Restated Certificate of Incorporation attached hereto as Exhibit “A”. FIFTH: The authorized stock and par value of the non-Delaware corporation is 40,000,000 shares of common stock, $0.00001 par value per share and 20,000,000 shares of preferred stock, $0.00001 par value per share.
